20190242
                                                              FILED NOVEMBER 19, 2020
                                                            CLERK OF THE SUPREME COURT
                                                              STATE OF NORTH DAKOTA




                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                                2020 ND 243

State of North Dakota by
Workforce Safety and Insurance,                      Plaintiff and Appellee
     v.
Chris Oden,                                      Defendant and Appellant

                                No. 20190242

Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable James S. Hill, Judge.

AFFIRMED.

Opinion of the Court by Jensen, Chief Justice.

David C. Thompson, Grand Forks, ND, for defendant and appellant.

Jacqueline S. Anderson, Special Assistant Attorney General, Fargo, ND, for
plaintiff and appellee.
                                WSI v. Oden
                                No. 20190242

Jensen, Chief Justice.

[¶1] Chris Oden appeals from a judgment entered against him in a collection
action after the district court granted summary judgment in favor of the State,
through Workforce Safety and Insurance, (“WSI”). We conclude the court did
not abuse its discretion in denying Oden’s motion to dismiss for insufficient
service of process and did not err in granting summary judgment to WSI. We
affirm.

                                      I

[¶2] In May 2010, Oden was injured in Missouri while employed by Minot
Builders Supply Associates as a truck driver. In June 2010, WSI issued a
Notice of Decision Accepting Claim and Awarding Benefits for the injuries
Oden sustained. In October 2013, WSI issued a Notice of Decision Suspending
Benefits under N.D.C.C. § 65-05-05, after Oden applied for benefits under
Missouri’s workers’ compensation system. In February 2016, while
represented by counsel in Missouri, Oden entered into a Stipulation for
Compromise Settlement under which Oden received a lump sum payment of
$30,000 for his Missouri workers’ compensation claim.

[¶3] On March 8, 2016, WSI issued a Notice of Decision, reversing its earlier
decision to award benefits, denying liability for his May 2010 injury, and
requiring reimbursement for a total overpayment of $62,452.91. WSI stated its
decision was based on N.D.C.C. § 65-05-05, the Missouri workers’
compensation system’s acceptance of his claim for the same injury, and Oden’s
lump-sum settlement for his Missouri compensation claim.

[¶4] On March 21, 2016, Oden’s Missouri counsel responded to WSI’s
decision, requesting reconsideration and challenging WSI’s right to seek
reimbursement. On April 1, 2016, WSI’s claims adjuster sent Oden a letter,
with a copy going to his Missouri attorney, advising Oden that his attorney
was not licensed in North Dakota and that Oden could either petition for
reconsideration of WSI’s decision on his own behalf or he could secure the

                                      1
services of a North Dakota attorney to seek reconsideration. WSI did not
receive any further request for reconsideration of the March 2016 Notice of
Decision either from Oden personally or from an attorney licensed in North
Dakota on his behalf.

[¶5] In July 2018, WSI commenced this action against Oden seeking
reimbursement from him under N.D.C.C. § 65-05-05 for the alleged
overpayment of medical and disability benefits in the amount of $62,452.91.
WSI claimed it was entitled to reimbursement because Oden had been
approved to receive workers’ compensation benefits through another state’s act
for the May 2010 injury for which WSI had accepted and paid benefits. In
January 2019, WSI moved the district court for summary judgment. Oden
responded to WSI’s motion in April 2019 by moving the court to dismiss for
insufficient service of process on him in Missouri. Oden also opposed WSI’s
summary judgment motion and made a cross-motion for summary judgment.

[¶6] On May 1, 2019, the district court held a hearing for oral argument on
Oden’s motion to dismiss and the parties’ competing summary judgment
motions. After the hearing, Oden submitted an additional reply brief and
affidavits supporting his motions. In its subsequent June 2019 order, the court
granted WSI’s motion for summary judgment and denied both Oden’s motion
to dismiss and his cross-motion for summary judgment. The court awarded to
WSI the full amount paid out to Oden of $62,452.91, plus accruing interest,
and costs and disbursements. Judgment was subsequently entered.

                                       II

[¶7] Oden argues the district court erred in denying his motion to dismiss for
insufficiency of service of process. He challenges whether the service of process
in Missouri was sufficient to commence this action against him when the
process server served his adult daughter at a residence that he asserts he
subleases to his daughter and her husband and at which he does not reside.

[¶8] Under N.D.R.Civ.P. 3, “[a] civil action is commenced by the service of a
summons.” Rule 4, N.D.R.Civ.P., governs service of process. “[P]ersonal
jurisdiction over a party is acquired by service of process in compliance with


                                       2
N.D.R.Civ.P. 4.” Monster Heavy Haulers, LLC v. Goliath Energy Servs., LLC,
2016 ND 176, ¶ 13, 883 N.W.2d 917 (quoting Alliance Pipeline L.P. v. Smith,
2013 ND 117, ¶ 18, 833 N.W.2d 464). A party must “strictly comply” with the
specific requirements under N.D.R.Civ.P. 4 for service of process. Franciere v.
City of Mandan, 2020 ND 143, ¶ 10, 945 N.W.2d 251 (affirming dismissal for
lack of personal jurisdiction because of inadequate service of process on the city
under N.D.R.Civ.P. 4(d)(2)(E)). “Valid service of process is necessary to assert
personal jurisdiction over a defendant.” Gessner v. City of Minot, 1998 ND 157,
¶ 5, 583 N.W.2d 90. Without valid service of process, even actual knowledge of
the lawsuit’s existence is insufficient to obtain personal jurisdiction over a
defendant. Monster Heavy Haulers, at ¶ 13; see also Olsrud v. Bismarck-
Mandan Orchestral Ass’n, 2007 ND 91, ¶ 9, 733 N.W.2d 256.

[¶9] Rule 4(d)(3), N.D.R.Civ.P., provides for service of process outside of
North Dakota:

      Service on any person subject to the personal jurisdiction of the
      courts of this state may be made outside the state:
            (A) in the same manner as service within this state, with the
            force and effect as though service had been made within this
            state;
            (B) under the law of the place where service is made for
            service in that place in an action in any of its courts of
            general jurisdiction; or
            (C) as directed by court order.

Under N.D.R.Civ.P. 4(d)(2)(A)(ii), service of process within North Dakota is
authorized “on an individual 14 or more years of age by: . . . leaving a copy of
the summons at the individual’s dwelling or usual place of residence in the
presence of a person of suitable age and discretion who resides there.”
(Emphasis added.) Similarly, personal service of process within Missouri is
made “by delivering a copy of the summons and petition personally to the
individual or by leaving a copy of the summons and petition at the individual’s
dwelling house or usual place of abode with some person of the individual’s
family over the age of fifteen years[.]” Mo. Sup. Ct. R. 54.13(b)(1).




                                        3
[¶10] We have recently reiterated our standard for reviewing a district court’s
decision on personal jurisdiction over a defendant in a case involving
sufficiency of service of process, when the court relies only on pleadings and
affidavits:

      Analysis of a district court’s ruling regarding personal jurisdiction
      is a question of law, which we consider under the de novo standard
      of review. If the defendant challenges the court’s [exercise of
      personal] jurisdiction, the plaintiff bears the burden of proving
      jurisdiction exists. The plaintiff must make a prima facie showing
      of jurisdiction to defeat a motion to dismiss for lack of personal
      jurisdiction, and if the court relies only on pleadings and affidavits,
      the court must look at the facts in the light most favorable to the
      plaintiff. Questions of personal jurisdiction must be decided on a
      case-by-case basis, depending on the particular facts and
      circumstances.

Franciere, 2020 ND 143, ¶ 7 (quoting Solid Comfort, Inc. v. Hatchett Hosp. Inc.,
2013 ND 152, ¶ 9, 836 N.W.2d 415 (internal citations and quotation marks
omitted)). Thus, when a district court relies only on pleadings and affidavits in
deciding the motion to dismiss, the court must look at the facts in the light
most favorable to the nonmoving party to decide whether the plaintiff has
established a prima facie showing of jurisdiction; but “[i]f an evidentiary
hearing is held, the burden is on the party asserting jurisdiction.” Rodenburg
v. Fargo-Moorhead YMCA, 2001 ND 139, ¶ 17 n.2, 632 N.W.2d 407.

[¶11] Here, the district court decided Oden’s motion to dismiss for insufficient
service of process on the pleadings and affidavits after holding a hearing for
the parties’ oral arguments on the motions. The court determined that WSI
made a prima facie showing with the process server’s return of service, in
addition to the process server’s subsequent affidavit responding to Oden’s
motion to dismiss supported by his affidavit. Viewing the evidence in the light
most favorable to WSI, including affidavits from the process server, Oden, and
Oden’s daughter, the court concluded Oden failed to rebut WSI’s prima facie
showing of proper service and denied Oden’s motion to dismiss. In denying the
motion, the court did not allow Oden his alternative request for additional
discovery to depose the process server if the court did not rule in his favor. Both


                                        4
WSI and Oden had alternatively requested further jurisdictional discovery if
the court did not rule in their respective favors.

[¶12] Oden argues the district court erred in denying his motion to dismiss for
insufficient service because the “overwhelming weight” of the evidence in the
record on service is clearly on his side. Oden asserts his sworn affidavit
confirms he did not reside at the Missouri address where service was
attempted and his daughter’s affidavit similarly states that he did not live at
the address and that she and her husband leased the premises from Oden.
Oden’s daughter’s affidavit also asserts she in fact informed the process server
her father did not live with her and her husband. Oden contends the process
server’s affidavit in response was equivocal. Oden argues the court denied his
motion to dismiss despite both parties’ requests for additional discovery. He
further requests this matter be remanded to the district court for further
discovery on the issue of service.

[¶13] In addressing Oden’s argument, we examine the district court’s
discretion in deciding a motion to dismiss for insufficient service of process, in
addition to whether an evidentiary hearing may be necessary. Motions to
dismiss under N.D.R.Civ.P. 12(b)(4), for insufficient process, and 12(b)(5), for
insufficient service of process, are related; while a Rule 12(b)(4) motion
challenges the form of the process, a Rule 12(b)(5) motion challenges the
sufficiency of the service of process on a defendant “or the mode or lack of
delivery.” See 61A Am. Jur.2d Pleading § 516 (August 2020 Update).

            In accord with other motions to dismiss based on defenses of
      avoidance, affidavits and other evidence may be considered by the
      court in determining a Rule 12(b)(5) motion to dismiss, and the
      court may allow the plaintiff to take depositions with regard to any
      issues of fact raised by the motion. The officer’s return of process
      may also be considered by the court, and while not conclusive on
      the question of service, it constitutes prima facie evidence of the
      matters stated in the return, which can be overcome only by strong
      and convincing evidence. However, when the averments in the
      affidavit filed by the defendant in support of the Rule 12(b)(5)
      motion to dismiss are not controverted by the plaintiff, they are
      taken to be true for purposes of the motion.


                                        5
61A Am. Jur.2d Pleading § 518 (footnotes omitted). A prima facie showing of
valid service is presumptively correct and can be overcome only by strong and
convincing evidence. See Monster Heavy Haulers, 2016 ND 176, ¶¶ 18-19; see
also Key Energy Servs., LLC v. Ewing Constr. Co., Inc., 2018 ND 121, ¶ 10, 911
N.W.2d 319. Once the plaintiff presents a prima facie case of valid service, the
burden shifts to the defendant to present facts and documentation to establish
service of process was insufficient. See Monster Heavy Haulers, at ¶ 19.

[¶14] One treatise has further discussed the parties’ respective burdens when
parties present competing evidence concerning the validity of service:

             The great weight of the case law is to the effect that the party
      on whose behalf service has been made has the burden of
      establishing its validity. . . . Normally the process server’s return
      will provide a prima facie case as to the facts of service but if the
      defendant introduces uncontroverted affidavits in support of a
      motion to quash service, the content of those affidavits will be
      deemed admitted for purposes of the motion. Of course, when the
      defendant supports a motion to quash service with an affidavit
      denying the validity of service, the plaintiff may present counter-
      affidavits, depositions, or oral testimony, or the plaintiff may move
      for a continuance of the hearing on the defendant’s motion so that
      he may conduct discovery on the service’s propriety.

            Any factual question raised by the affidavits or other evidence
      presented on a Rule 12(b)(4) or 12(b)(5) motion should be
      determined by the district court in accordance with Rule 12(i),
      except that factual issues intertwined with the merits of the case
      may have to wait until trial for their resolution and cause a
      deferral of the decision of the motion. As usually is true of other
      Rule 12(b) motions, a dismissal under Rule 12(b)(4) or 12(b)(5) is
      not on the merits and has no res judicata effect.

5B Charles A. Wright, Arthur R. Miller, Mary K. Kane, & A. Benjamin
Spencer, Fed. Prac. & Proc. Civ. § 1353 (3d ed. April 2020 Update) (emphasis
added). “Since the defense of improper service of process involves a matter in
abatement and does not go to the merits of the action, it is technically not
proper to raise it by a summary judgment motion.” Id.



                                        6
[¶15] Rule 12(i), N.D.R.Civ.P., provides: “If a party so moves, any defense
listed in Rule 12(b)(1)-(7)—whether made in a pleading or by motion—and a
motion under Rule 12(c) must be decided before trial unless the court orders a
deferral until trial.” Unless the motion is under N.D.R.Civ.P. 12(b)(6) or
N.D.R.Civ.P. 12(c), a district court may consider matters outside of the
pleadings without treating the motion as a summary judgment motion under
N.D.R.Civ.P. 56. See N.D.R.Civ.P. 12(d) (“If, on a motion under Rule 12(b)(6)
or 12(c), matters outside the pleadings are presented to and not excluded by
the court, the motion must be treated as one for summary judgment under Rule
56.”). Under N.D.R.Civ.P. 43(b), “[w]hen a motion relies on facts outside the
record, the court may hear the matter on affidavits or may hear it wholly or
partly on oral testimony or on depositions.” See also N.D.R.Ct. 3.2(b) (providing
the court may hear oral argument on any motion and may require oral
argument or require evidence on the motion after reviewing the parties’
submissions).

[¶16] We will consider federal court decisions interpreting parallel rules for
further guidance on the necessity of an evidentiary hearing. See, e.g., Envtl.
Law & Policy Ctr. v. N.D. Pub. Serv. Comm’n, 2020 ND 192, ¶¶ 16-18, 948
N.W.2d 838 (explaining a court may evaluate its jurisdiction under Rule
12(b)(1) without an evidentiary hearing as long as the parties are afforded
notice and a fair opportunity to be heard); see also Choice Fin. Grp. v.
Schellpfeffer, 2006 ND 87, ¶ 12, 712 N.W.2d 855 (“Although not binding,
federal court interpretations of a corresponding federal rule of civil procedure
are highly persuasive in construing our rule.”).

[¶17] For example, in Blair v. City of Worcester, 522 F.3d 105, 110 (1st Cir.
2008), the district court dismissed the plaintiffs’ original action for insufficient
service of process under Fed.R.Civ.P. 12(b)(5). On appeal, the plaintiffs did not
contend the existing record substantiated that they had provided adequate
service of process on the defendants. Blair, at 110. Rather, the plaintiffs argued
the district court erred by denying their specific request for limited discovery
and an evidentiary hearing to determine whether a particular individual was
an agent authorized to accept service of process for the defendants. Id. The
court concluded that the defendants had presented evidence in the district


                                         7
court effectively rebutting the presumption arising from the returns of service
and the ultimate burden of proving proper service returned to the plaintiffs.
Id. at 112. The court further concluded that the plaintiffs’ circumstantial
evidence sufficiently raised a permissible inference the defendants had
authorized the individual in the past to act as their agent for service of process,
that the defendants’ self-serving affidavits were “not so powerful as to resolve
the matter definitively,” and that the plaintiffs had clearly established
prejudice. Id. at 114. The court therefore held the district court abused its
discretion by dismissing the action without first permitting the plaintiffs’
requested discovery and evidentiary hearing, given the factual uncertainty
concerning agency. Id.

[¶18] In Messier v. Bushman, 197 A.3d 882, 888 (Vt. 2018), the Vermont
Supreme Court explained that while a motion under Rule 12(b)(5) is not
converted into a summary judgment motion by considering materials outside
the record, the trial court has discretion on how to determine the motion:

             Because this motion was properly one seeking dismissal for
      improper service, we disagree with Messier that in this context
      consideration of materials outside of the pleadings converted this
      motion into one for summary judgment. This would be true if the
      motion was actually one for judgment on the pleadings and
      materials beyond the pleadings are considered. Lueders v. Lueders,
      152 Vt. 171, 172, 566 A.2d 404, 405 (1989). On a motion to dismiss
      for lack of subject matter jurisdiction, lack of personal jurisdiction,
      or insufficiency of service of process, consideration of matters
      outside the pleadings is permissible. Kamen v. American Tel. &
      Tel. Co., 791 F.2d 1006, 1010-11 (2d Cir. 1986). The court had
      “considerable procedural leeway” on how to determine the motion,
      including conducting an evidentiary hearing. Roman Catholic
      Diocese of Burlington, Inc. v. Paton Insulators, 146 Vt. 294, 296,
      501 A.2d 1187, 1188 (1985). Where, as here, written materials
      have raised issues of credibility or disputed issues of fact, an
      evidentiary hearing is preferable. Id.

The court in Messier, 197 A.3d at 889, acknowledged that “[w]hile the trial
court would have been within its purview to reconcile the conflicting evidence
in favor of either side,” the trial court’s failure “to at least acknowledge” the


                                        8
plaintiff’s conflicting evidence suggested it did not consider all the evidence it
had before it. The court held further proceedings under Rule 12(b)(5) were
therefore necessary to enable the trial court to resolve the competing evidence
regarding compliance with the statutory service provision. Id.

[¶19] While an evidentiary hearing on a motion to dismiss for lack of subject
matter jurisdiction, lack of personal jurisdiction, or insufficiency of service of
process may be “preferable” under certain circumstances, e.g., Messier, 197
A.3d at 888, the district court nonetheless retains wide discretion and
“considerable procedural leeway” in deciding the motion. See also 61A Am.
Jur.2d Pleading § 511 (“The court has considerable procedural leeway and,
while it may determine the motion on the basis of affidavits alone, it may also
permit discovery in aid of the motion, and it may conduct an evidentiary
hearing on the merits.”); 35B C.J.S. Federal Civil Procedure § 848 (June 2020
Update) (“The key considerations in determining whether the court may decide
factual challenges on a motion to dismiss for lack of jurisdiction without
convening an evidentiary hearing are whether the parties have had a full and
fair opportunity to present relevant facts and arguments and whether either
party seasonably requests an evidentiary hearing.”).

[¶20] The question here is whether WSI’s showing in the district court was
sufficient to defeat Oden’s motion to dismiss under N.D.R.Civ.P. 12(b)(5) for
insufficient service of process. In WSI’s initially filed affidavit of service, its
process server states he served process on Oden’s adult daughter on July 11,
2018, at Oden’s usual place of abode at a residence on a specified street address
in Raymore, Missouri. In support of his motion to dismiss, however, Oden
submitted an affidavit stating that he lived at a different address in Belton,
Missouri, which had been his dwelling and usual place of abode for
approximately 18 months, since about October 2017, and it was where he was
living when his daughter was served with the summons. He also stated that
while he leased the residence in Raymore, Missouri, he does not reside at that
address, and he subleases this property to his daughter and her husband.

[¶21] In response to the motion to dismiss, WSI submitted another affidavit
from its process server stating that, to the best of his recollection, the


                                        9
individual with whom he left the documents confirmed that Oden resided at
the Raymore residence and that she was a co-resident and Oden’s daughter.
The process server stated there was no argument or dispute and he thought he
remembered Oden’s daughter telling him Oden was out of town because of his
employment as a trucker. The process server’s affidavit also states that he
confirmed her identity on Facebook and noted a vehicle outside the residence
that matched a description provided to him.

[¶22] After the hearing, Oden submitted a response, which included an
affidavit from his daughter that contradicted the process server’s affidavit.
Oden did not submit other documentary evidence supporting his and his
daughter’s assertion of a sublease. Rather than immediately seeking to depose
the process server and requesting a full evidentiary hearing to resolve
conflicting facts on his motion, Oden only alternatively requested additional
discovery if the court did not rule in his favor to dismiss the matter.

[¶23] The district court considered the parties’ conflicting affidavits, looking at
the facts in the light most favorable to WSI. The court considered the process
server’s affidavit, which stated he left the summons and complaint with Oden’s
daughter, approximately 25 years of age, at a residence in Raymore, Missouri,
and that she confirmed Oden resided at the address and was a co-resident. The
process server identified a vehicle present matching a description provided to
him. The court also considered Oden’s daughter’s affidavit, which stated she
had informed the process server her father did not live at the residence. Oden’s
daughter asserted in her affidavit the vehicle was her mother’s, Oden’s ex-wife.
Oden’s affidavit confirms that while he does lease the premises, he asserts that
he sublets to his daughter and her husband and that his dwelling and usual
place of abode was at a different street address in Belton, Missouri, at the time
of service in July 2018.

[¶24] Presented with the pleadings and affidavits, the district court held the
process server had no motive or reason to fabricate statements, while Oden’s
daughter was an interested party. Viewing the evidence in the light most
favorable to WSI, the court held that Oden had not rebutted WSI’s evidence
establishing proper service and that proper service was made under


                                        10
N.D.R.Civ.P. 4(d)(2)(A)(ii). On this record the court did not err in concluding
Oden failed to overcome WSI’s prima facie case. We conclude WSI established
the court did not err in ruling service of process was sufficient and the court
had personal jurisdiction over Oden in the collection action. The court properly
denied Oden’s motion to dismiss for insufficient service of process.

[¶25] In moving to dismiss for insufficient service of process, Oden did not
request a full evidentiary hearing. In responding to WSI’s response and
affidavit, Oden requested additional discovery only if the court did not rule in
his favor. Because Oden did not request a full evidentiary hearing on his
motion to dismiss, we cannot say the district court abused its discretion by
failing to hold one. The pivotal issue on appeal, therefore, is whether the court
abused its discretion by not granting jurisdictional discovery and reserving its
ruling to allow Oden an opportunity to depose the process server.

[¶26] The district court’s decision whether to grant jurisdictional discovery lies
within its sound discretion. Franciere, 2020 ND 143, ¶¶ 17-21. In Franciere,
at ¶ 18, we explained:

             A district court has broad discretion regarding the scope of
      discovery, and the court’s discovery decisions will not be reversed
      on appeal unless the court abuses its discretion. A court abuses its
      discretion when it acts in an arbitrary, unreasonable, or
      unconscionable manner, when it misinterprets or misapplies the
      law, or when its decision is not the product of a rational mental
      process leading to a reasoned determination. An abuse of
      discretion by the district court is never assumed, and the burden
      is on the party seeking relief affirmatively to establish it. The party
      seeking relief must show that the court positively abused its
      discretion and not that the court made a “poor” decision.

(Citations and quotations omitted.)

[¶27] On these facts and circumstances, we cannot conclude the district court
abused its discretion because Oden has not affirmatively established it. Oden
moved to dismiss and only alternatively sought an opportunity to conduct
jurisdictional discovery by taking the deposition of the process server if the
court did not rule in his favor. Further, additional evidence and supporting

                                        11
documentation about Oden’s alleged “dwelling and usual place of abode” would
likely have already been in his possession. The court properly relied on the
parties’ competing affidavits to decide his motion and did not abuse its
discretion by deciding Oden’s motion to dismiss without allowing further time
for jurisdictional discovery.

                                      III

[¶28] Oden argues the district court erred in granting summary judgment to
WSI. Summary judgment is proper only if no genuine issues of material fact or
inferences can reasonably be drawn from undisputed facts or if the only issues
to be resolved are questions of law. Brock v. Price, 2019 ND 240, ¶ 10, 934
N.W.2d 5; see N.D.R.Civ.P. 56(c)(3) (“The judgment sought shall be rendered if
the pleadings, the discovery and disclosure materials on file, and any affidavits
show that there is no genuine issue as to any material fact and that the moving
party is entitled to judgment as a matter of law.”).

[¶29] Our standard for reviewing a summary judgment is well established:

      In deciding whether the district court appropriately granted
      summary judgment, we view the evidence in the light most
      favorable to the opposing party, giving that party the benefit of all
      favorable inferences which can reasonably be drawn from the
      record. A party opposing a motion for summary judgment cannot
      simply rely on the pleadings or on unsupported conclusory
      allegations. Rather, a party opposing a summary judgment motion
      must present competent admissible evidence by affidavit or other
      comparable means that raises an issue of material fact and must,
      if appropriate, draw the court’s attention to relevant evidence in
      the record raising an issue of material fact. When reasonable
      persons can reach only one conclusion from the evidence, a
      question of fact may become a matter of law for the court to decide.
      A district court’s decision on summary judgment is a question of
      law that we review de novo on the record.

Brock, 2019 ND 240, ¶ 10 (quoting Smithberg v. Smithberg, 2019 ND 195, ¶ 6,
931 N.W.2d 211). In reviewing summary judgment motion, we also consider




                                       12
the substantive evidentiary standard of proof. George v. Veeder, 2012 ND 186,
¶ 6, 820 N.W.2d 731; Dahl v. Messmer, 2006 ND 166, ¶ 8, 719 N.W.2d 341.

                                        A

[¶30] Oden argues the district court erred in granting summary judgment
based on Oden’s failure to seek reconsideration of WSI’s March 2016 notice of
decision, which reversed the award of benefits and sought reimbursement
under N.D.C.C. § 65-05-05.

[¶31] Section 65-05-05(2), N.D.C.C., provides:

      If an employee, or any person seeking benefits because of the death
      of an employee, applies for benefits from another state for the same
      injury, the organization will suspend all future benefits pending
      resolution of the application. If an employee, or any person seeking
      benefits because of the death of an employee, is determined to be
      eligible for benefits through some other state act or enters an
      agreement to resolve a claim through some other state act, no
      further compensation may be allowed under this title and the
      employee, or any person seeking benefits because of the death of an
      employee, must reimburse the organization for the entire amount of
      benefits paid.

(Emphasis added.) “The legislative intent of this provision was to compel the
claimant to seek worker’s compensation benefits in just one jurisdiction in
order to avoid duplication of benefits.” Brock, 2019 ND 240, ¶ 15 (quoting
Griffin v. N.D. Workers Comp. Bureau, 466 N.W.2d 148, 151 (N.D. 1991)).

[¶32] When issuing a notice of decision, N.D.C.C. § 65-01-16(3) requires that
WSI “serve the notice of decision on the parties by regular mail.” The notice of
decision “must include a statement of the decision, a short summary of the
reason for the decision, and notice of the right to reconsideration.” Id. Under
N.D.C.C. § 65-01-16(4), “[a] party has thirty days from the day the notice of
decision was mailed by [WSI] in which to file a written request for
reconsideration. . . . Absent a timely and sufficient request for reconsideration,
the notice of decision is final and may not be reheard or appealed.” In this case,
WSI’s March 2016 notice of decision reversing its award and seeking


                                       13
reimbursement specifically states: “If a request for reconsideration is not
received within 30 days, this decision will be final.”

[¶33] Under N.D.C.C. § 65-05-03, WSI has “full power and authority to hear
and determine all questions within its jurisdiction, and its decisions, except as
provided in chapter 65-10, are final and are entitled to the same faith and credit
as a judgment of a court of record.” (Emphasis added.) WSI retains statutory
authority to exercise continuing jurisdiction to reopen and review claims under
N.D.C.C. § 65-05-04. Plains Trucking, LLC v. Cresap, 2019 ND 226, ¶ 17, 932
N.W.2d 541; Carlson v. Workforce Safety & Ins., 2012 ND 203, ¶ 14, 821
N.W.2d 760; see also N.D.C.C. § 65-01-16(10) (“Any notice of decision,
administrative order, or posthearing administrative order is subject to review
and reopening under section 65-05-04.”).

[¶34] “The doctrine of administrative res judicata prevents collateral attacks
on administrative agency decisions and protects the parties from duplicative
proceedings.” Plains Trucking, 2019 ND 226, ¶ 18 (quoting Fischer v. N.D.
Workers Comp. Bureau, 530 N.W.2d 344, 347 (N.D. 1995)). While
administrative res judicata contemplates agency action taken in an
adjudicative or trial-type proceeding which resolves disputed issues the parties
have had an adequate opportunity to litigate, we have also explained that “an
administrative decision becomes final and cannot be collaterally attacked in
another proceeding when a party fails to avail itself of a statutory remedy for
appeal.” Plains Trucking, at ¶ 18; see also Sabo v. Job Serv. N.D., 2019 ND 98,
¶ 7, 925 N.W.2d 437; Heasley v. Engen, 124 N.W.2d 398, 400 (N.D. 1963).

[¶35] Here, the district court held it was undisputed Oden did not request
reconsideration in accordance with N.D.C.C. § 65-01-16. Although Oden had
argued WSI should have mailed the notice of decision via certified mail and
implied no conclusive proof showed he received the documents from WSI, the
court noted that North Dakota law does not require WSI to mail notices via
certified mail and that N.D.C.C. § 65-01-16(3) only requires WSI to serve the
notice of decision by regular mail. Further, the court noted N.D.C.C. § 31-11-
03(24) creates a rebuttable presumption that “a letter duly directed and mailed
was received in the regular course of the mail.” The court held WSI had by way


                                       14
of affidavit established a rebuttable presumption of delivery when it stated it
mailed the notices to Oden. The court held the burden shifted to Oden to show
he did not receive the notice.

[¶36] Although Oden’s affidavit averred that he did not receive the
correspondence mailed to his former Belton, Missouri address by WSI’s claims
adjuster, the court held as a matter of law that Oden had not sufficiently
rebutted the presumption of delivery. The court further held Oden’s Missouri
counsel had in fact received correspondence from WSI and had responded to
WSI in late-March 2016. WSI responded to his attorney’s correspondence by
sending Oden an April 1, 2016 letter, with a copy going to his Missouri
attorney, informing Oden that WSI could not recognize his out-of-state
attorney as his counsel and that he needed to retain an attorney licensed in
North Dakota to request reconsideration or he could do so on his own behalf.

[¶37] Notably, the district court held his Missouri counsel’s affidavit concedes
he had received the correspondence from WSI, informing him that WSI would
be seeking reimbursement for any amounts that it paid out to Oden if he were
to pursue a claim under Missouri law. The court held that this defeated Oden’s
claim that he never received the correspondence from WSI. Moreover, the court
also held Oden did not dispute he had received notice stemming from WSI’s
earlier October 2013 notice of decision. The court therefore rejected Oden’s
claims that he did not know he would be required to reimburse WSI.

[¶38] Oden argues on appeal the district court erred in granting summary
judgment to WSI and asserts the existence of material factual issues by
arguing, alternatively, that he did not receive the March 2016 notice of decision
or that his Missouri attorney had requested reconsideration on his behalf,
despite not being licensed to practice in North Dakota. He argues the district
court erred in granting summary judgment based on his failure to file a timely
motion for reconsideration. He argues Oden, through his Missouri counsel, did
file a timely motion for reconsideration as evidenced by the “admission” of
WSI’s claims adjuster. He further contends that if his Missouri counsel’s
correspondence does not constitute a motion for reconsideration, this was
attributable solely to the failure of WSI to serve proper notice on him.


                                       15
[¶39] Here, it is undisputed that, after his Missouri counsel had initially
requested reconsideration of WSI’s March 2016 notice of decision, Oden did not
personally or through a North Dakota-licensed attorney on his behalf request
reconsideration of that decision reversing its benefits award and seeking
reimbursement of $62,452.91. Oden has essentially sought in this action to
collaterally attack WSI’s final decision requiring him to reimburse WSI for the
benefits.

[¶40] To the extent Oden contends his Missouri counsel requested
reconsideration of WSI’s March 2016 notice of decision, our decision in Carlson
v. Workforce Safety & Ins., 2009 ND 87, ¶¶ 34-36, 765 N.W.2d 69, is dispositive.
In Carlson, this Court held that because nonresident attorneys had failed to
timely comply with the requirements for pro hac vice admission, their
corporate client’s request for reconsideration by its non-attorney agents was
void. Id. We conclude Oden’s arguments on appeal attempting to distinguish
Carlson and contending his Missouri attorney was permitted to request
reconsideration before WSI on his behalf are unavailing.

[¶41] Moreover, the failure of either Oden or a North Dakota-licensed attorney
to request timely reconsideration of the March 2016 decision under N.D.C.C. §
65-01-16, rendered the decision final and entitled “to the same faith and credit
as a judgment of a court of record” under N.D.C.C. § 65-05-03. Because Oden
did not administratively challenge the March 2016 WSI notice of decision, the
district court did not err in granting summary judgment in favor of WSI. We
conclude the court did not err in granting WSI’s motion for summary judgment
on this basis.

[¶42] We further conclude the district court did not err in denying Oden’s
request in his reply brief for a continuance under N.D.R.Civ.P. 56(f) for
additional depositions to be conducted. As explained by the district court, while
Oden asserted a deposition of WSI’s in-house counsel was necessary, Oden did
not state what information he hoped to reveal and had only recited conclusory,
general allegations that depositions were needed. The court could not tell how
deposing the in-house counsel “would in any way combat the fact that Oden
had notice of WSI’s claim for reimbursement.” We agree.


                                       16
                                        B

[¶43] Oden argues the district court erred in granting summary judgment
because a genuine issue of material fact exists on whether WSI’s claim for
reimbursement is barred by the legal doctrine of “accord and satisfaction.”

[¶44] “[A]ccord and satisfaction” is an affirmative defense to a claim. See
N.D.R.Civ.P. 8(c)(1). A party asserting an affirmative defense has the burden
to prove that defense. Matter of Estate of Sande, 2020 ND 125, ¶ 13, 943
N.W.2d 826 (citing Mougey v. Salzwedel, 401 N.W.2d 509, 513 (N.D. 1987)).
Under N.D.C.C. § 9-13-04, an “accord” is defined as “an agreement to accept in
extinction of an obligation something different from or less than that to which
the person agreeing to accept is entitled.” Section 9-13-05, N.D.C.C., provides
that “[a]cceptance by the creditor of the consideration of an accord extinguishes
the obligation and is called satisfaction.” We have further explained “accord
and satisfaction” as:

      “[A] method of discharging a contract or cause of action by which
      the parties agree to give and accept something in settlement of a
      claim or demand of one against the other, where they thereafter
      perform such agreement.” Campbell v. Beaton, 117 N.W.2d 849,
      850 (N.D. 1962). The “accord” is the agreement and the
      “satisfaction” is its execution or performance. Beaton, supra; §§ 9-
      13-04 and 9-13-05, N.D.C.C.

Estate of Sande, at ¶ 14 (quoting Mougey, at 513); see also Wheeler v. Southport
Seven Planned Unit Dev., 2012 ND 201, ¶ 22, 821 N.W.2d 746; Peterson v.
Ramsey Cty., 1997 ND 92, ¶ 9, 563 N.W.2d 103.

[¶45] An essential element of “accord and satisfaction” is an agreement
evidencing the parties’ mutual assent. Mougey, 401 N.W.2d at 513. Whether
an accord and satisfaction exists is a question of fact “unless the evidence is of
a nature that a reasonable person could draw but one conclusion.” Id. (citing
Shirazi v. United Overseas, Inc., 354 N.W.2d 651, 654 (N.D. 1984)). Summary
judgment is appropriate when a party bearing the burden of proof at trial fails
to establish the existence of a material factual dispute on an essential element.
See Ortega v. Sanford Bismarck, 2019 ND 133, ¶ 10, 927 N.W.2d 872.


                                       17
[¶46] Here, the district court rejected Oden’s assertions that WSI was a party
to the Missouri settlement. Although the stipulation for compromise
settlement was signed by an attorney “John D. Jurcyk” as “attorney for
employer/insurer,” the court held that was not sufficient to show WSI was in
fact a party to the settlement. The court held that Oden failed to sustain his
burden of showing an agency relationship between WSI and Jurcyk by clear
and convincing evidence. Although Oden submitted an affidavit from his
Missouri counsel stating that Jurcyk had represented to him and his client
that he represented WSI, the court refused to rely on uncorroborated hearsay
statements offered by Oden’s Missouri counsel.

[¶47] The district court held that while Oden did not offer an affidavit from
attorney Jurcyk to support his cross-motion for summary judgment, WSI had
submitted an affidavit from its in-house counsel stating WSI did not retain
counsel in connection with the Missouri settlement and no attorney was
authorized to settle WSI’s claim for reimbursement. The court deemed WSI’s
in-house counsel’s affidavit to be competent admissible evidence. The court
concluded there was no evidence in the record to support ostensible authority
and there was no mutual assent to support an “accord and satisfaction”
because WSI was not a party to the settlement. The court therefore held WSI
could not be bound by the Missouri settlement agreement.

[¶48] Oden argues the district court erred by making a factual finding that
WSI was not a party to the settlement agreement and erred by limiting its
consideration to the affidavits filed by Oden’s Missouri counsel and by WSI’s
in-house counsel. He contends the court disregarded the settlement document
itself and failed to apply the proper summary judgment standard. He contends
that when viewed in the light most favorable to him and giving him the benefit
of all favorable inferences drawn from Oden’s affidavit, his Missouri attorney’s
affidavit, and the settlement document, an issue of fact exists on whether WSI
should be bound. Oden further asserts that WSI is specifically “listed” as a
party in the settlement document, the agreement states the settlement
resolves all issues between the parties, and attorney Jurcyk represented he
was authorized to act on behalf of both Minot Builders Supply and WSI. He



                                      18
asserts his Missouri counsel’s affidavit raises a genuine issue of material fact
and the issue can only be fleshed out through additional discovery.

[¶49] In Weinreis v. Hill, 2005 ND 127, ¶ 10, 700 N.W.2d 692, we explained
apparent or ostensible authority:

            The party alleging the existence of agency based upon
      ostensible authority has the burden of proving agency by clear and
      convincing evidence. Transamerica Ins. Co. v. Standard Oil Co.,
      325 N.W.2d 210, 214 (N.D. 1982); Farmers Union Oil Co. of
      Dickinson v. Wood, 301 N.W.2d 129, 133–34 (N.D. 1980).
      Ostensible or apparent authority “is such as the principal
      intentionally or by want of ordinary care causes or allows a third
      person to believe the agent to possess.” N.D.C.C. § 3-02-02. “A
      principal is bound by acts of his agent under a merely ostensible
      authority to those persons only who in good faith and without
      ordinary negligence have incurred a liability or parted with value
      upon the faith thereof.” N.D.C.C. § 3-03-03.

[¶50] We agree with the district court’s conclusion. While Oden asserts the
plain language of the settlement agreement, a signature purporting to be on
behalf of the “insurer,” and his Missouri counsel’s affidavit create a genuine
dispute of material fact, Oden has not provided any evidence showing WSI
allowed any third party to believe the attorney had authority to represent it in
settling the claims. Moreover, N.D.C.C. § 54-12-08(1) specifically provides that
WSI, and certain other governmental agencies, “may employ attorneys to
represent them[,]” but “[t]he attorneys that represent these entities must be
special assistant attorneys general appointed by the attorney general pursuant
to this section.” Cf. N.D.C.C. § 65-01-12 (“Upon the request of [WSI], the
attorney general shall institute and prosecute the necessary actions or
proceedings for the enforcement of this title or for the recovery of any money
due the fund or of any penalty provided for in this title, and shall defend all
suits, actions, or proceedings brought against the organization or any of its
employees in the attorney general’s official capacity.”).

[¶51] On this record, we conclude Oden failed to raise a genuine issue of
material fact establishing that WSI was a party to the settlement agreement


                                      19
and that the attorney executing the settlement on behalf of the “insurer” had
authority, ostensible or otherwise, to bind WSI to the agreement and to waive
its claims for reimbursement under N.D.C.C. § 65-05-05. We therefore conclude
the court did not err in denying Oden’s cross-motion for summary judgment
and granting summary judgment to WSI.

                                         C

[¶52] Oden argues the district court’s decision granting summary judgment in
favor of WSI is in direct contravention of its legal duty to recognize and enforce
a 2019 Missouri judgment under the Full Faith and Credit Clause, 28 U.S.C.
§ 1738, and N.D.C.C. § 28-20.1-01. He requests this Court take judicial notice
of a Missouri judgment subsequently entered in 2019 on the Stipulation for
Compromise Settlement.

[¶53] Rule 201, N.D.R.Ev., provides:

      (a) Scope. This rule governs judicial notice of an adjudicative fact
      only, not a legislative fact.
      (b) Kinds of Facts That May Be Judicially Noticed. The court may
      judicially notice a fact that is not subject to reasonable dispute
      because it:
             (1) is generally known within the trial court’s territorial
             jurisdiction; or
             (2) can be accurately and readily determined from sources
             whose accuracy cannot reasonably be questioned.
      (c) Taking Notice. The court:
             (1) may take judicial notice on its own; or
             (2) must take judicial notice if a party requests it and the
             court is supplied with the necessary information.
      (d) Timing. The court may take judicial notice at any stage of the
      proceeding.
      (e) Opportunity to Be Heard. On timely request, a party is entitled
      to be heard on the propriety of taking judicial notice and the nature
      of the fact to be noticed. If the court takes judicial notice before
      notifying a party, the party, on request, is still entitled to be heard.
      (f) Instructing Jury. The court must instruct the jury to accept as
      conclusive any fact judicially noticed.



                                        20
[¶54] This Court has said that, except for jurisdictional matters and the taking
of judicial notice, we generally consider only those issues raised in the district
court. See Tarnavsky v. Rankin, 2009 ND 149, ¶ 8, 771 N.W.2d 578; First Nat’l
Bank of Hettinger v. Clark, 332 N.W.2d 264, 267 (N.D. 1983). Under N.D.R.Ev.
201, we have considered parties’ requests for this Court to take judicial notice
on appeal. See, e.g., Wisnewski v. Wisnewski, 2020 ND 148, ¶ 18, 945 N.W.2d
331 (taking judicial notice on appeal that a domestic violence protection order
entered into evidence in the district court had been extended); State v. Vetter,
2019 ND 262, ¶¶ 5-6, 934 N.W.2d 543 (denying request to take judicial notice
on appeal of subsequent filings because facts were not available to the district
court below and were subject to reasonable dispute); Brock, 2019 ND 240, ¶ 5
(taking judicial notice of a WSI notice of decision referenced by the district
court in its order).

[¶55] Subsequent to the district court’s summary judgment decision in this
case, Oden obtained a Missouri state court judgment in 2019 on the Missouri
workers’ compensation award, which was issued in favor of Oden and against
WSI. Oden asserts on appeal that the 2019 Missouri judgment is a final
judgment and was registered in the District Court of Grand Forks County,
North Dakota, in November 2019. Oden has included the judgment in the
appendix to his brief, suggests it is mandatory for this Court to take judicial
notice of the judgment under N.D.R.Ev. 201(c)(2), and argues the Missouri
judgment resolved all issues and claims between the parties.

[¶56] Although Oden suggests that this Court is required to take judicial
notice of the 2019 Missouri judgment and related documents, courts have
generally rejected mandatory judicial notice on appeal. See Kenneth W.
Graham, Jr., 21B Fed. Prac. & Proc. Evid. § 5110.1 & n.79 (2d ed. October 2020
Update) (cases cited therein) (“We need not belabor the point because the few
courts that have considered the question have rejected mandatory judicial
notice on appeal. Similarly the writers uniformly disapprove the notion—at
least where no request for judicial notice was made in the trial court.”). We
note that the 2019 Missouri judgment was entered after the district court made
its summary judgment decision in this case and that the Missouri judgment
has been registered and subject to proceedings in another district court.


                                       21
[¶57] We deny Oden’s request that we take judicial notice of the subsequently
entered Missouri judgment in this appeal.

                                    IV

[¶58] We have considered Oden’s remaining arguments and deem them to be
without merit or unnecessary to our opinion. The judgment is affirmed.

[¶59] Jon J. Jensen, C.J.
      Gerald W. VandeWalle
      Daniel J. Crothers
      Lisa Fair McEvers
      Jerod E. Tufte




                                     22